

Exhibit 10.7


Advances and Security Agreement
Insurance Companies


This Advances and Security Agreement (“Agreement”) is made as of      between
the Federal Home Loan Bank of San Francisco (“Bank”) and        (“Member”),
which has its main, home, or principal office at        .


WHEREAS, the Member may apply from time to time for extensions of credit from
the Bank in accordance with the terms and conditions of this Agreement; and
WHEREAS, the Bank requires that all indebtedness of the Member to the Bank and
all extensions of credit by the Bank to the Member pursuant to this Agreement be
secured pursuant to this Agreement and in accordance with applicable laws,
regulations, and policies, and the Member is willing to provide such security:
NOW THEREFORE, for valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the Member and the Bank agree as follows:


I. Definitions
The following terms have the following meanings in this Agreement:
A.“Act” means the Federal Home Loan Bank Act, as amended, modified, or
supplemented from time to time.
B.“Advance” or “Advances” means any and all loans and other extensions of credit
made by the Bank to the Member, including without limitation, all payments made
by the Bank on behalf of or for the account of the Member under outstanding
Commitments and all loans and other extensions of credit made by the Bank to the
Member prior to the date of this Agreement.
C.“Bank’s Credit Program” means the credit program established by the Bank as it
is described in the Bank’s Credit Guide and Collateral Guide, each as amended,
modified, or supplemented from time to time.
D.“Borrowing Capacity” means the aggregate dollar amount assigned by the Bank,
in its sole discretion, to the Member’s Collateral for purposes of determining
the Member’s compliance with the Collateral maintenance obligations of Section
IV.A. The Bank may calculate and change the Borrowing Capacity of the Member’s
Collateral, at any time and for any reason including, but not limited to, the
Bank’s assessment of the Member’s creditworthiness.
E.“Capital Stock” means all of the capital stock of the Bank owned by the Member
and all dividends and proceeds of such capital stock.
F.“Collateral” means all property, including the proceeds and products thereof,
at any time pledged to the Bank by the Member as security for Indebtedness,
including without limitation, all Loan Collateral, Securities Collateral, and
Other Collateral pledged to the Bank pursuant to Section III.A. or otherwise,
all Deposit Accounts, and all Capital Stock.
G.“Collateral Confirmation” means a writing or electronic transmission from the
Bank to the Member or a report or other information posted on the Bank’s member
website, confirming the contents of a Collateral Update Report.
H.“Collateral Guide” means the Bank’s Collateral Guide, as amended, modified, or
supplemented from time to time.
I.“Collateral Maintenance Level” means the product of (1) the dollar sum of the
Member’s (a) outstanding Advances, (b) outstanding Commitments, (c) the amount
for which the Member is required to maintain Collateral under each outstanding
Swap Transaction, and (d) any additional Indebtedness of the Member to the Bank,
and (2) the percentage specified by the Bank from time to time and which the
Bank, in its sole



--------------------------------------------------------------------------------



discretion, may increase or decrease at any time and for any reason including,
but not limited to, the Bank’s assessment of the Member’s creditworthiness. In
accordance with Section IV.A., the Member must at all times pledge Eligible
Collateral with an aggregate Borrowing Capacity at least equal to the Member’s
then current Collateral Maintenance Level.
J.“Collateral Update Report” means a schedule, embodied on the media and in the
form required by the Bank from time to time, specifying and describing certain
Eligible Collateral pledged by the Member to the Bank as of the date of the
schedule.
K.“Commercial Loan” means a whole mortgage loan made for commercial, corporate
or business purposes and secured by a lien on real property that is not a
dwelling unit or is not used for residential purposes and the parcel(s) of real
estate on which it is located. A Multifamily Loan is not a Commercial Loan.
L.“Commercial Loan Collateral” means with respect to each Commercial Loan that
is pledged by the Member to the Bank pursuant to Section III.A. or otherwise,
the promissory note, bond, or other instrument that evidences the Commercial
Loan; any related mortgage or deed of trust that secures the Commercial Loan;
any endorsements or assignments thereof to the Member; all ancillary security
agreements, policies, and certificates of insurance or guarantees, evidences of
recordation, applications, underwriting materials, appraisals, approvals,
permits, notices, opinions of counsel, and loan servicing rights (if not
otherwise pledged, sold, or conveyed to another party), loan servicing data and
agreements; all other electronically stored and written records or materials
relating to the Commercial Loan; and all proceeds and products of the Commercial
Loan.
M.“Commitments” means any and all agreements under which the Bank is obligated
to make Advances to the Member or payments on behalf of or for the account of
the Member, existing on or after the date of this Agreement, including without
limitation, letters of credit, firm commitments, guarantees, or other
arrangements intended to facilitate transactions between the Member and third
parties, and irrespective of whether the Bank’s obligation under any applicable
agreement is contingent upon the occurrence or nonoccurrence of a condition
subsequent.
N.“Confirmation” means a writing or electronic transmission from the Bank to the
Member, confirming the terms and conditions upon which the Bank and the Member
have agreed with respect to an Advance or Commitment.
O.“Credit Guide” means the Bank’s Credit Guide, as amended, modified, or
supplemented from time to time.
P.“Deposit Account” means a demand, time, term, savings, transaction, or similar
account with the Bank that is established by the Member or the Bank for the
benefit, or in the name, of the Member.
Q.“Eligible Collateral” means Collateral, other than Deposit Accounts and
Capital Stock, that at the time it becomes Collateral and at all times
thereafter (1) qualifies as security for the origination, issuance, or renewal
of any Advance, Commitment, or other Indebtedness under the terms and conditions
of the Act and the Regulations; (2) satisfies the requirements established by
the Bank pursuant to the Bank’s Credit Program or otherwise; and (3) is owned by
the Member free and clear of any liens, encumbrances or other interests other
than the security interest granted to the Bank hereunder.
R.“Finance Agency” means the Federal Housing Finance Agency or any successor
agency thereto.
S.“Government and Agency Securities Collateral” means securities (including
participation certificates) or other obligations issued, insured, or guaranteed
by the United States Government or any agency thereof, including without
limitation, mortgage-backed securities issued or guaranteed by Freddie Mac,
Fannie Mae, Ginnie Mae, or any other agency of the United States; and securities
backed by, or representing an equity interest in, Government Loans.
T.“Government Loan” means a whole mortgage or other loan, regardless of
delinquency status, to the extent the loan is insured or guaranteed by the
United States or any agency thereof, or otherwise backed by the full faith and
credit of the United States, and such insurance, guarantee or other backing is
for the direct benefit of the holder of the loan.
U.“Government Loan Collateral” means with respect to each Government Loan that
is pledged by the Member to the Bank pursuant to Section III.A. or otherwise,
the certificate of insurance or guarantee or other evidence of insurance,
guarantee or other backing by the United States or any agency thereof; all
electronically stored and written records or materials relating to the
Government Loan as required by the Bank



--------------------------------------------------------------------------------



from time to time (which may include the promissory note, bond or other
instrument that evidences the Government Loan; any related mortgage or deed of
trust that secures the Government Loan; any endorsements or assignments thereof
to the Member; any related certificates of deposit, stocks, bonds, certificates
of title, notices, acknowledgments, control agreements and other similar
certificates; documents and agreements that secure the Government Loan and
represent a lien on certain personal property; all ancillary security
agreements, policies, certificates of insurance or guarantees, evidences of
recordation, applications, underwriting materials, appraisals, approvals,
permits, notices, opinions of counsel, and loan servicing rights [if not
otherwise pledged, sold, or conveyed to another party], loan servicing data and
agreements); and all proceeds and products of the Government Loan.
V.“Indebtedness” means all indebtedness of the Member to the Bank, whether now
outstanding or incurred after the date of this Agreement, and whether real,
contingent, or conditional, including without limitation, all Advances, any
other sums owed by the Member to the Bank pursuant to any provision of this
Agreement or any other agreement between the Member and the Bank, all
obligations of the Member to provide credit enhancements to the Bank, and all
other obligations and liabilities of the Member to the Bank.
W.“Loan Collateral” means all loans secured by a lien on real property; all
loans made for commercial, corporate, and business purposes; and all
participation interests in such loans that are pledged by the Member to the Bank
pursuant to Section III.A. or otherwise. With respect to each loan pledged to
the Bank, Loan Collateral includes, without limitation, the promissory note,
bond or other instrument that evidences the loan; any related mortgage or deed
of trust that secures the loan; any endorsements or assignments thereof to the
Member; any related certificates of deposit, stocks, bonds, certificates of
title, notices, acknowledgments, control agreements and other similar
certificates, documents, and agreements that secure the loan and represent a
lien on certain personal property; all ancillary security agreements, policies,
and certificates of insurance or guarantees, evidences of recordation,
applications, underwriting materials, appraisals, approvals, permits, notices,
opinions of counsel, and loan servicing rights (if not otherwise pledged, sold,
or conveyed to another party), loan servicing data and agreements; all other
electronically stored and written records or materials relating to the loan; and
all proceeds and products of the loan. Loan Collateral includes, without
limitation, Residential Loan Collateral, Multifamily Loan Collateral, Commercial
Loan Collateral, Government Loan Collateral, Participation Collateral, and any
other loans and participation interests that are pledged by the Member to the
Bank and accepted as Loan Collateral by the Bank.
X.“Multifamily Loan” means a whole mortgage loan secured by a lien on a
multifamily residential dwelling of five or more units and the parcel(s) of real
estate on which it is located.
Y.“Multifamily Loan Collateral” means with respect to each Multifamily Loan that
is pledged by the Member to the Bank pursuant to Section III.A. or otherwise,
the promissory note, bond or other instrument that evidences the Multifamily
Loan; any related mortgage or deed of trust that secures the Multifamily Loan;
any endorsements or assignments thereof to the Member; all ancillary security
agreements, policies, and certificates of insurance or guarantees, evidences of
recordation, applications, underwriting materials, appraisals, approvals,
permits, notices, opinions of counsel, and loan servicing rights (if not
otherwise pledged, sold, or conveyed to another party), loan servicing data and
agreements; all other electronically stored and written records or materials
relating to the Multifamily Loan; and all proceeds and products of the
Multifamily Loan.
Z.“Other Collateral” means items of property, other than Capital Stock, Deposit
Accounts, Loan Collateral, and Securities Collateral, that are pledged by the
Member to the Bank pursuant to Section III.A. or otherwise as Collateral for
Indebtedness, and all proceeds and products thereof.
AA.“Other Securities Collateral” means securities (other than Government and
Agency Securities Collateral and Private Securities Collateral) that are pledged
by the Member to the Bank pursuant to Section III.A. or otherwise as Collateral
for Indebtedness, and all proceeds and products thereof.
BB. “Participation” means an undivided participation or fractional interest in a
Residential Loan, Multifamily Loan, Commercial Loan, or any other loan. A
Participation is “retained” where the Member owns the whole loan and has sold or
conveyed a participation or fractional interest in the loan, and “purchased”
where the Member purchases a participation or fractional interest in the loan
from another entity.
CC. “Participation Collateral” means with respect to each Participation that is
pledged by the Member to the Bank pursuant to Section III.A. or otherwise, the
related participation agreement or other similar agreement or document governing
the Participation; all ancillary security agreements, policies, and certificates
of insurance



--------------------------------------------------------------------------------



or guarantees, evidences of recordation, applications, underwriting materials,
appraisals, approvals, permits, notices, opinions of counsel, and loan servicing
rights (if not otherwise pledged, sold, or conveyed to another party), loan
servicing data and agreements; all other electronically stored and written
records or materials relating to the Participation; and all proceeds and
products of the Participation. With respect to a purchased Participation,
Participation Collateral may also include the participation certificate or other
instrument or document that evidences the Member’s Participation.
DD. “Private Securities Collateral” means privately issued securities
representing unsubordinated interests in, or collateralized by first priority
security interests in, both the interest and principal payments on fully
disbursed whole first lien residential mortgage loans.
EE. “Regulations” means the regulations of the Finance Agency or its predecessor
the Federal Housing Finance Board, as amended, modified, or supplemented from
time to time.FF. “Residential Loan” means a whole residential mortgage loan
secured by a lien on a one- to four-unit residential dwelling and the parcel(s)
of real estate on which it is located.
GG. “Residential Loan Collateral” means with respect to each Residential Loan
that is pledged by the Member to the Bank pursuant to Section III.A. or
otherwise, the promissory note, bond or other instrument that evidences the
Residential Loan; any related mortgage or deed of trust that secures the
Residential Loan; any endorsements or assignments thereof to the Member; all
ancillary security agreements, policies, and certificates of insurance or
guarantees, evidences of recordation, applications, underwriting materials,
appraisals, approvals, permits, notices, opinions of counsel, and loan servicing
rights (if not otherwise pledged, sold, or conveyed to another party), loan
servicing data and agreements; all other electronically stored and written
records or materials relating to the Residential Loan; and all proceeds and
products of the Residential Loan.
HH. “Securities Collateral” means Government and Agency Securities Collateral,
Private Securities Collateral, Other Securities Collateral, that are pledged by
the Member to the Bank pursuant to Section III.A. or otherwise, and all proceeds
and products thereof.
II. “Solvent” means the Member has capital and surplus greater than zero as
determined in accordance with statutory accounting principles.
JJ. “Swap Transaction” means an interest rate swap; interest rate cap, floor or
collar; currency exchange transaction, or similar transaction entered into
between the Bank and the Member.


II. Advances Agreement
A.Application and Procedures for Advances
From time to time, the Member may apply to the Bank for Advances or Commitments
in accordance with the procedures established by the Bank from time to time.
Each Advance or Commitment will be evidenced by a Confirmation. Each Advance or
Commitment will be governed by the terms of this Agreement, the Bank’s Credit
Program, the related Confirmation, and any other writing applicable thereto.
Unless otherwise agreed to in writing by the Bank, each Advance will be made by
crediting the Member’s Deposit Account specified by the Bank. The Bank’s
obligation to fund any Commitment will be subject to compliance by the Member
with the terms and provisions of this Agreement, including without limitation,
the Collateral maintenance requirements set forth in Section IV.A., and
satisfaction by the Member of the applicable credit considerations and other
eligibility requirements and policies described in the Bank’s Credit Program. If
the Member’s access to Advances is subsequently restricted pursuant to any
provision of law or regulatory action, the Bank will not be required to fund any
outstanding Commitments for Advances not funded prior to the effective date of
the restriction. The Member will sign and deliver to the Bank a promissory note
or notes in such form as the Bank may require to evidence any Advance.
B.Repayment of Advances
The Member agrees to repay each Advance or any other amount due in accordance
with this Agreement and the applicable terms and provisions of the Bank’s Credit
Program and, where relevant, the terms and conditions of the applicable
Confirmation. A payment will be deemed delinquent if it is not received by the
Bank on or before the applicable payment due date as provided in the
Confirmation or otherwise. The Member will maintain in the Member’s Deposit
Account specified by the Bank an amount at least equal to the



--------------------------------------------------------------------------------



amounts then currently due and payable to the Bank on outstanding Advances or
otherwise due to the Bank, and the Member hereby authorizes the Bank to debit
such Deposit Account from time to time in an amount equal to the amounts then
due and payable.
C.Amortization Payments
If the creditworthiness of the Member, as determined from time to time by the
Bank in its sole discretion, does not meet the requirements of the Bank, the
Bank may require amortization by means of monthly payments of principal on all
or any portion of the Member’s outstanding Advances. The Member agrees to begin
making monthly amortization payments as required by the Bank upon 30 calendar
days’ written notice from the Bank in the amounts, not to exceed 10% of the
original principal balance of the subject Advances, as specified in writing by
the Bank, plus any prepayment or early termination fees that may be due and
payable under the terms of the related Confirmations. The Member will make such
payments as long as any amount remains unpaid on the subject Advances or until
notified otherwise by the Bank. Amortization payments required pursuant to this
Section II.C. will be in addition to all other payments of principal, interest,
prepayment fees and other amounts due and payable to the Bank with respect to
any Advances or otherwise.
D.Estoppel
Failure of the Member to deliver written notice to the Bank within five business
days of the Member’s receipt of a Confirmation of Advance specifying any
discrepancy or disputed term or condition of the related Advance will constitute
the agreement and acknowledgment by the Member that the terms and conditions of
the Advance are valid and are those that the Member requested and by which the
Member agreed to be bound, and the Member will be estopped from asserting any
claim or defense with respect to the repayment of the Advance and all interest
and related fees and other charges or with respect to the validity, accuracy, or
completeness of information contained in the Confirmation.
E.Right of Bank to Make Advances with Respect to Outstanding Commitments
Without limiting the Bank’s rights and remedies under Section VII of this
Agreement, if any Commitment is outstanding at the time of an Event of Default,
the Bank may, at its option and without notice to or request from the Member,
make an Advance by crediting a special Deposit Account of the Member in an
amount up to the amount of the outstanding Commitment(s). Amounts credited to
the special Deposit Account may not be withdrawn by the Member as long as there
is an outstanding Commitment. The Bank may apply the funds in the special
Deposit Account to satisfy the Bank’s obligations under the Commitment(s). When
all such obligations have expired or have been satisfied or the Event(s) of
Default has been cured or waived, the Bank will disburse the balance, if any, in
the special Deposit Account first to the satisfaction of any amounts then due
and owing by the Member to the Bank and then to the Member or its successors in
interest. Advances made pursuant to this Section II.E. will be payable on demand
and will bear interest from the date the Advance is made up to, but not
including, the date it is paid at such rate as the Bank may determine in its
sole discretion.
F.Interest
The Member agrees to pay interest on each Advance at the rate described in the
related Confirmation and otherwise as specified in this Agreement or as agreed
to in writing by the Member and the Bank. The Member agrees to make interest
payments using the method specified by the Bank from time to time. Interest with
respect to a given type of Advance as specified in the related Confirmation will
be determined on the basis described in the related Confirmation and otherwise
as described in the Bank’s Credit Program for such type of Advance. Accrued
interest on each Advance will be due and payable at the times specified in the
related Confirmation, the Bank’s Credit Program, or otherwise as specified in
this Agreement or as agreed to in writing by the Member and the Bank.
G.Commitment Fees
The Member agrees to pay when due any fees applicable to any Commitments issued
by the Bank, including any fees applicable to the amendment or cancellation of
such Commitments, as specified in the related Confirmation or the Bank’s Credit
Program.
H.Prepayment Fees
Upon any prepayment of any Advance, including upon any acceleration of the
maturity of any Advance or any amortization of principal of any Advance, the
Member agrees to pay when due any applicable prepayment



--------------------------------------------------------------------------------



fees pertaining to such Advance, as specified in the related Confirmation, the
Bank’s Credit Program, and otherwise as specified in this Agreement, or as
agreed to in writing by the Member and the Bank, or as the Bank may require from
time to time to conform to law or regulation. Prepayments will be permitted only
in accordance with the terms and provisions of the related Confirmation and the
Bank’s Credit Program.


III. Security Agreement
A.Creation of Security Interest
As security for all Indebtedness, the Member hereby grants to the Bank a
security interest in:
(1)All Capital Stock; and
(2)All Securities Collateral and Other Collateral specified pursuant to Section
IV.B. or delivered pursuant to Section IV.C.; and
(3)All Loan Collateral specified pursuant to Section IV.B. or delivered pursuant
to Section IV.C.; and
(4)All Deposit Accounts.
Without limiting the foregoing, all property pledged by the Member to the Bank
as Collateral securing Indebtedness and other obligations of the Member to the
Bank prior to the date of this Agreement is hereby pledged to the Bank as
Collateral under this Agreement.
B.Perfection and Priority of Security Interest
The Member agrees to take all actions as required by the Bank (1) to perfect, or
to enable the Bank to perfect, its security interest in the Collateral,
including without limitation, authorizing the filing of financing statements,
cooperating with the Bank to ensure that the Bank obtains control of the
Collateral, and delivering the Collateral to the Bank or its designee, and (2)
to ensure that the Bank has a first priority security interest in Eligible
Collateral. To the extent the Bank has filed a financing statement prior to the
date of this Agreement, the Member hereby acknowledges, ratifies, confirms, and
authorizes such filing.


IV. Rights and Covenants Regarding Collateral
A.Collateral Maintenance Requirement
(1)The Member will at all times have pledged to the Bank Eligible Collateral
that has a Borrowing Capacity at least equal to the Member’s then current
Collateral Maintenance Level. In the event the aggregate Borrowing Capacity of
the Member’s Eligible Collateral decreases below the Member’s then current
Collateral Maintenance Level, the Member will promptly notify the Bank and
pledge to the Bank such additional amounts of Eligible Collateral as are
necessary to satisfy the Member’s then current Collateral Maintenance Level. If
at any time any Eligible Collateral ceases to be Eligible Collateral as
determined by the Bank in its sole discretion, the Member will promptly grant a
security interest to the Bank in additional or substitute Eligible Collateral as
necessary to meet the Member’s then current Collateral Maintenance Level.
Notwithstanding the foregoing, the Bank may elect to exercise its rights under
Section VII.A. at any time the aggregate Borrowing Capacity of the Member’s
Eligible Collateral is below the Member’s then current Collateral Maintenance
Level.
(2)Without the prior written consent of the Bank, the Member will not: (a) grant
any security interest in, sell, convey, or otherwise dispose of any Collateral
pledged pursuant to Section III.A.(2) or III.A.(3), to any party other than the
Bank; or (b) to the extent it would result in the Member having pledged with the
Bank Eligible Collateral with an aggregate Borrowing Capacity less than the
Member’s then current Collateral Maintenance Level, foreclose on any property
that secures any Loan Collateral.
(3)To the extent the Bank does not require delivery of Member’s Collateral, or
the Member has not yet delivered the Collateral to the Bank, subject to Section
IV.B.(6) and Section IV.C., all Collateral will be held by the Member in trust
for the benefit of, and subject to the direction and control of, the Bank, and
will be physically safeguarded by the Member with reasonable care. The Member
will take all action necessary or prudent to protect and preserve the Collateral
and the Bank’s interest therein, including without



--------------------------------------------------------------------------------



limitation, ensuring that all Loan Collateral is serviced in accordance with the
standards of a reasonable and prudent mortgagee.
(4)The form and sufficiency of all documents pertaining to the Collateral must
be satisfactory to the Bank. If any Collateral documents are not satisfactory to
the Bank, the Bank may assign a Borrowing Capacity to the related Collateral
that is less than the Borrowing Capacity that would otherwise be assigned to
such Collateral under the Bank’s Credit Program, as the Bank may specify from
time to time. Before extending any Advance or Commitment or accepting any
Collateral, the Bank may require that the Member make any or all documents
pertaining to the Collateral available to the Bank for its inspection and
approval.


B.Specification of Certain Collateral
(1)The Member will prepare and deliver to the Bank periodic Collateral Update
Reports as specified in this Section IV.B. or in the Bank’s Credit Program. From
time to time, but at least quarterly for Loan Collateral, or as requested or
required by the Bank for other Collateral, the Member will deliver to the Bank
any required Collateral Update Report specifying and describing the Eligible
Collateral pledged to the Bank that, together with other Eligible Collateral
already pledged to the Bank, has a Borrowing Capacity as of the date of the
Collateral Update Report at least equal to the Member’s then current Collateral
Maintenance Level.
With respect to a Collateral Update Report that only specifies and describes
Loan Collateral that the Member requests to be released from the Bank’s security
interest, the Bank’s security interest in the Loan Collateral specified and
described in the Collateral Update Report will be released upon receipt of the
report but only if the aggregate Borrowing Capacity of the Member’s Collateral
immediately after such release would be at least equal to the Member’s then
current Collateral Maintenance Level. With respect to a Collateral Update Report
that specifies and describes all Loan Collateral that the Member has pledged or
thereby pledges to the Bank and that omits to specify and describe certain Loan
Collateral currently pledged to the Bank, the Bank’s security interest in the
omitted assets will be released upon receipt of such report but only if the
aggregate Borrowing Capacity of the Member’s Collateral immediately after such
release would be at least equal to the Member’s then current Collateral
Maintenance Level. The Bank has no obligation to accept any Collateral Update
Report or release any Collateral if immediately after such acceptance or
release, the Borrowing Capacity of the remaining Collateral would be less than
the Member’s then current Collateral Maintenance Level.
(2)If required by the Bank, the Member will endorse and assign, as appropriate,
to the Bank all applicable documents evidencing Collateral in such manner as
specified by the Bank from time to time. The Member will specify, describe and
deliver to the Bank such writings pertaining to Collateral as the Bank requires
from time to time.
(3)Following the receipt of a Collateral Update Report, the Bank may generate a
Collateral Confirmation and any other records with respect to the contents of
the Collateral Update Report, and may provide the Collateral Confirmation and
any such record to the Member. Failure of the Member to deliver written notice
to the Bank within seven business days of the date of a Collateral Confirmation,
specifying any discrepancy on the Collateral Confirmation or any accompanying
record prepared by the Bank, will constitute the agreement and acknowledgment by
the Member of the validity and accuracy of the information contained in the
Collateral Confirmation or accompanying record, and the Member will be estopped
from asserting any claim or defense with respect to the accuracy or validity of
any information contained in the Collateral Confirmation or accompanying record.
If the Member delivers timely notice to the Bank with respect to any discrepancy
in any Collateral Confirmation or accompanying record, the Bank will promptly
consult with the Member and attempt to resolve the matter. However, any
Borrowing Capacity assigned to the Collateral that is the subject of such
consultation will be in the sole discretion of the Bank. Nothing contained in
this Agreement or in any Collateral Confirmation or accompanying record or other
document delivered with any Collateral Confirmation will be construed as an
agreement or commitment on the part of the Bank to make an Advance or Commitment
to the Member, and the Bank expressly reserves the right to grant or to deny a
request by the Member for an Advance or Commitment.
(4)Notwithstanding anything in this Agreement to the contrary, the Member will
be solely responsible for the accuracy and adequacy of all information and data
in: (i) each Collateral Update Report (or other writing specifying and
describing any Collateral) submitted to the Bank; (ii) any report or information
provided by



--------------------------------------------------------------------------------



the Member to any state insurance regulator from which the Bank obtains
information related to Collateral; and (iii) any other report, schedule,
certification, or document relating to Collateral that is provided by the Member
to the Bank. The Bank will have no obligation to make any independent
examination of or calculation with respect to the information submitted in a
Collateral Update Report (or in any other written report, schedule,
certification, or other document that may be submitted by the Member) and,
without limiting the generality of the foregoing, the Bank makes no
representation or warranty as to the validity, accuracy, or completeness of any
information contained in any Collateral Confirmation or accompanying record or
other document provided with any Collateral Confirmation.
(5)The Bank may maintain any and all information contained in each Collateral
Update Report or in any other report, schedule, certification, or document
relating to Collateral received from the Member in any form or medium. The
Member will at all times maintain complete and accurate records and materials
supporting or relating to any Collateral Update Report or other report,
schedule, certification, or document relating to Collateral information
submitted to the Bank and will promptly make the same available, if required, to
the Bank. The maintenance and retention of such supporting records and materials
will be the sole responsibility of the Member, and the Bank will not be liable
for any loss of such information.
(6)To the extent the Bank does not require delivery of Member’s Collateral, or
the Member has not yet delivered the Collateral to the Bank, the Member will
physically segregate any Collateral pledged to the Bank from all other property
of the Member in a manner satisfactory to the Bank. For Loan Collateral, the
Member will hold the physical note, any certificated Participation, and any
other documents that the Member maintains in physical form for each segregated
loan or certificated Participation pledged to the Bank in a separate file folder
with each file folder clearly labeled with the loan or other identification
number and the name of the mortgagor/debtor.
(7)If required by the Bank, the Member will provide, at its own expense, a
certification by an independent certified public accountant or by another entity
acceptable to the Bank that the Member has complied with the terms of this
Section IV.B.


C.Delivery of Collateral
(1)Within five business days of the Bank’s written direction, the Member will
deliver to the Bank, or to a bailee or custodian designated by the Bank,
Eligible Collateral with a Borrowing Capacity that equals or exceeds the
Member’s then current Collateral Maintenance Level. The Member hereby authorizes
the Bank, upon receipt of Loan Collateral or Other Collateral, to affix or
otherwise attach to each note or other related writings labels or stickers
containing identification codes or other relevant information. The Member will
endorse and assign all Collateral delivered to the Bank in the manner required
by the Bank. Concurrently with the initial delivery of Collateral and within 30
days of each subsequent valuation date established by the Bank (and at such
other times as required by the Bank), the Member will deliver to the Bank a
Collateral Update Report or a writing in such form as may be required by the
Bank from time to time, each dated as of the then most recent valuation date,
describing the Collateral held by the Bank and any of its bailees or custodians.
In addition, if required by the Bank, the Member will immediately take such
other actions as the Bank deems necessary or appropriate to perfect or protect
its security interest in the Collateral.
(2)With respect to any Securities Collateral pledged to the Bank, the delivery
requirements contained in this Agreement and the Bank’s Credit Program will be
satisfied by: (i) the transfer of the securities to the Bank or its agent, such
transfer to be effected in such manner and to be evidenced by such documents as
the Bank specifies from time to time; or (ii) the execution of an agreement
among the Bank, the Member and any securities intermediary holding the
securities that, in the Bank’s sole determination, grants the Bank “control”
over such securities as that term is defined in the applicable Uniform
Commercial Code.
(3)The Member agrees to pay to the Bank all reasonable fees and charges as may
be assessed by the Bank to cover overhead and other costs relating to the
receipt, holding, and redelivery of Collateral and otherwise relating to the
perfection, protection, and enforcement of the Bank’s security interest in the
Collateral and to reimburse the Bank for all recording fees and other reasonable
expenses, disbursements, and advances incurred or made by the Bank in connection
with the Collateral (including the reasonable compensation, expenses and
disbursements of any bailee or custodian that may be appointed by the Bank, and
the agents and legal counsel of the Bank and of such bailee or custodian).



--------------------------------------------------------------------------------



Any sums owed to the Bank under this Section IV.C.(3) may be collected by the
Bank, at its option, by debiting the Member’s Deposit Account specified by the
Bank.


D.Release and Redelivery of Delivered Collateral
The Bank will promptly release and redeliver to the Member, at the Member’s
expense, Collateral delivered to the Bank, upon receipt by the Bank from the
Member of:


(1)A written request to release the Bank’s security interest on and redeliver
any Collateral pledged to the Bank pursuant to Section III.A. and delivered to
the Bank pursuant to Section IV.C.(1),
(2)A listing of the Collateral (and any other writings required by the Bank) to
be released and redelivered, and
(3)A certificate of a duly authorized signer for the Member certifying that
immediately after release, the aggregate Borrowing Capacity of the remaining
Eligible Collateral in which the Bank will have a first, prior and perfected
security interest will not be less than the Member’s then current Collateral
Maintenance Level.
Notwithstanding anything in this Agreement to the contrary, the Bank will have
no obligation to release or redeliver the specified Collateral if an Event of
Default has occurred and is continuing, or at any time that the Bank determines
that release of its security interest would reduce the Borrowing Capacity of the
Member’s Eligible Collateral below the Member’s then current Collateral
Maintenance Level, or at any time that the Bank reasonably and in good faith
deems itself insecure.
E.Collateral Audits and Reports
All Collateral and the Member’s compliance with the terms of this Agreement and
the Bank’s Credit Program will be subject to audit and verification by the Bank.
Such audits and verifications may occur without notice during the Member’s
normal business hours or upon reasonable notice at such other times as the Bank
may require. The Member will provide access to, and will make adequate working
facilities available to, the representatives or agents of the Bank for purposes
of such audits and verifications. The Member agrees to pay to the Bank
reasonable fees and charges as may be assessed by the Bank to cover overhead and
other costs relating to such audit, verification, and evaluation.
F.Additional Documentation and Assurances
The Member will promptly make, execute, and deliver to the Bank such
assignments, listings, powers, financing statements, or other instruments,
agreements, and documents with respect to the Collateral and the Bank’s security
interest therein and in such form as the Bank may require. The Member will
immediately take such other actions as the Bank deems necessary or appropriate
to create, perfect, and protect the Bank’s security interest in the Collateral
or otherwise to obtain, preserve, protect, or enforce the Collateral and the
Bank’s security interest therein.
G.Bank’s Responsibility as to Collateral
Upon possession of any Collateral, the Bank’s duty as to such Collateral will be
solely to use reasonable care in the custody and preservation of the Collateral
in its possession, which will not include any steps necessary to preserve rights
of the Member against prior or other parties nor the duty to send notices,
perform services, or take any action in connection with the management of the
Collateral. The Bank will not have any responsibility or liability for the form,
sufficiency, correctness, genuineness, or legal effect of any instrument or
document evidencing or relating to the Collateral, or any signature thereon or
the description or misdescription or value of property represented or purported
to be represented, by any such document or instrument, or for any error or
omission or delay in the liquidation of any Collateral, including the sale,
assignment, or delivery of the Collateral or any part thereof, including the
settlement, collection, or payment of any Collateral, or any damage resulting
therefrom. The Member agrees that any and all Collateral may be removed by the
Bank from the state or location where situated and may thereafter be dealt with
by the Bank as necessary to protect the Bank’s security interest in the
Collateral.
H.Bank’s Rights as to Collateral; Power of Attorney



--------------------------------------------------------------------------------



At any time or times, at the expense of the Member, the Bank may in its
discretion, before or after the occurrence of an Event of Default, in its own
name or in the name of its nominee or of the Member, do any or all things and
take any and all actions that are pertinent to the protection of the Bank’s
interests hereunder and, if such actions are subject to the laws of a state, are
lawful under the laws of the State of California, including without limitation,
the following:
(1)Terminate any consent given hereunder;
(2)Notify obligors on any Collateral to make payments thereon directly to the
Bank;


(3)Endorse and assign, as applicable, any Collateral that is in the Member’s
name or that has been endorsed and assigned by others to the Member’s name;
(4)Enter into any extension, compromise, settlement, or other agreement relating
to or affecting any Collateral;
(5)Take any action the Member is required to take or that is otherwise
necessary: (a) to file a financing statement or otherwise perfect a security
interest in any or all of the Collateral, or (b) to obtain, preserve, protect,
enforce, or collect the Collateral;
(6)Take control of any funds or other proceeds generated by or arising from the
Collateral and use the same to reduce Indebtedness as it becomes due; and
(7)Cause the Collateral to be transferred to the name of the Member, the name of
the Bank or the name of the Bank’s nominee.
In accordance with the foregoing, the Member hereby appoints the Bank as its
true and lawful attorney, for and on behalf of the Member and in its name,
place, and stead, to prepare, execute, and record endorsements and assignments
to the Bank of all or any item of Collateral (including the identification and
listing of Loan Collateral), giving and granting to the Bank, as such attorney,
full power and authority to do or perform every lawful act necessary or proper
in connection therewith as fully as the Member could or might do. The Member
hereby ratifies and confirms all that the Bank lawfully does or causes to be
done now or in the future by virtue of this special power of attorney. This
special power of attorney is granted for a period commencing on the date hereof
and continuing until the discharge of all Indebtedness and all obligations of
the Member hereunder regardless of any default by the Member, is coupled with an
interest, and is irrevocable for the period granted. As the Member’s true and
lawful attorney-in-fact, the Bank will have no responsibility to take any steps
necessary to preserve rights of the Member against prior or other parties nor
the duty to send notices, perform services, or take any action in connection
with the management of the Collateral, except as set forth in Section IV.G.
I.Application of Payments
The Bank may, in its sole discretion, apply any payments by or recovery from the
Member or any sums realized from Collateral, which are received by the Bank
without any designation from the Member (at the time of such payment, recovery,
or realization) as to the intended application thereof, at such time and in such
manner and order of priority as the Bank deems fit.
J.Certain Covenants as to Collateral
At any time Collateral is pledged to the Bank, the Member covenants and agrees
that it will do all of the following, unless the Bank consents otherwise in
writing:
(1)With respect to any Loan Collateral, the Member will cause its borrowers to
pay when due (or will pay if such borrowers are unable or cannot be made to pay)
all taxes and assessments on the real property and improvements that secure any
Loan Collateral or the use thereof. Unless otherwise agreed by the Member and
the Bank, the Member will perform each of its obligations as a lender, secured
party, or otherwise, under all loan or other agreements pertaining to the Loan
Collateral.
(2)The Member agrees to take any action that the Member or the Bank, in either
party’s reasonable judgment, deems necessary to preserve the Member’s or Bank’s
rights against any prior or other parties (including without limitation,
endorsers), and any guarantors or sureties with respect to, any and all of the
chattel paper, documents, or instruments constituting all or any part of the
Collateral and to preserve



--------------------------------------------------------------------------------



redemption, conversion, warrant, preemptive, or other rights concerning all or
any part of such Collateral. Subject to Section IV.G., the Bank may, but need
not, take any action that in its reasonable judgment will assist in the
preservation of such rights. The Bank’s failure to act hereunder will not
relieve the Member of the Member’s duties under this Section IV.J.(2) or in any
way impair or discharge any indebtedness or result in any liability to the
Member on the part of the Bank. The Bank will have no duty to take any steps
necessary to preserve the rights of the Member against prior or other parties or
to initiate any action to protect against the possibility of a decline in the
market value or other impairment of such Collateral. Furthermore, except as
provided in Section IV.G., the Bank will not be obligated to take any action
with respect to such Collateral requested by the Member unless such request is
made in writing, and the Bank determines, in its discretion, that the requested
action would not jeopardize the value of such Collateral as security for
Indebtedness or otherwise adversely affect any right or interest of the Bank.
(3)With respect to Collateral Update Reports for Loan Collateral, the Member
will update and provide to the Bank schedules showing such information about the
Loan Collateral identified and described in the Collateral Update Report as the
Bank may require from time to time. In any event, the Member will immediately
identify to the Bank any Loan Collateral that is needed to meet the Member’s
then current Collateral Maintenance Level and that is classified as
nonperforming, nonaccrual, scheduled or criticized, special mention,
substandard, doubtful, loss, or the like. Unless otherwise required by the Bank,
the Member may make the foregoing classifications according to its own loan
criteria, provided that such criteria at least meet applicable regulatory
criteria for such classifications
(4)The Member will obtain and maintain current financial statements, appraisals,
rent rolls, and other information as may be required by the Bank supporting or
relating to Loan Collateral and the related real property and improvements and
personal property, and the Member will use its best efforts to cause all persons
obligated under such Collateral to make the same available, if required, to the
Bank.
(5)The Member hereby agrees to save, hold harmless, indemnify, and defend the
Bank against any and all damages, liabilities, losses, claims, causes of action,
and expenses (including attorneys’ fees and expenses of the Bank’s counsel) (for
purposes of this Section IV.J.(5), together “Losses,” and each a “Loss”) that
the Bank may directly or indirectly suffer or incur as a result or consequence
of any Loss by any person arising out of or connected with the use or creation
of any Collateral or any real or personal properties that secure such
Collateral, except to the extent such Losses are attributable to the gross
negligence or willful misconduct of the Bank or the failure of the Bank to act
in accordance with its responsibilities under Section IV.G. Losses include,
without limitation, any Loss arising with respect to any loan transaction
involving the Member, or any default or wrongdoing by the Member with respect to
any third party, including any nonperformance by the Member of any of its
obligations as a lender or otherwise in connection with any such Collateral.
Under no circumstances will the Bank be obligated to assume, perform or fulfill
any obligation of the Member as a lender or otherwise.
K.Right to Cure Defaults on Loan Collateral
If the Member fails (1) to obtain or maintain insurance, or to maintain or cause
the maintenance of any real property or improvements or personal property
secured by any Loan Collateral, or to pay or obtain the payment of any fees,
assessments, charges, or taxes arising with respect to any real property or
improvements or personal property secured by such Collateral, or to perform any
other obligation to the Bank, as specified in this Agreement or in the Bank’s
Credit Program, or (2) to make any other advances or take any other actions
necessary or advisable to preserve or protect any such Collateral, its value, or
the Bank’s security interest in it, the Bank will have the right to obtain such
insurance, or cause such real property or improvements or personal property to
be maintained, or pay such fees, assessments, charges, or taxes, or perform such
obligations, or make such advances or take such actions, as the case may be. In
any such event, the Member agrees to pay the cost thereof immediately to the
Bank. All liabilities owing by the Member to the Bank under this Section IV.K.
will bear interest from the date when first due at a rate specified by the Bank
for such liabilities or, if no such rate is specified, at the highest rate of
interest in effect on any Indebtedness of the Member to the Bank from time to
time, changing with each scheduled change in such rate.


V. Representations and Warranties of Member



--------------------------------------------------------------------------------



The Member hereby represents and warrants that, as of the date hereof and as of
each date on which there is outstanding an Advance, Commitment, or other
Indebtedness:
A.The Member is an insurance company validly existing and in good standing with
all applicable laws and the rules and regulations of its state insurance
regulator.
B.The Member has full corporate power and authority and has received all
corporate and governmental authorizations and approvals (including the approval
of its board of directors, which approval is reflected in the minutes of said
board) to enter into and perform its obligations under this Agreement, to borrow
each Advance, to obtain each Commitment, and to pledge any Collateral.
C.The Member is not now, and neither the execution of nor the performance of any
of the transactions or obligations of the Member under this Agreement will, with
the passage of time, the giving of notice, or otherwise, cause the Member to be:
(1) in violation of its charter or articles of incorporation, by-laws, the Act,
the Regulations, any other law or administrative regulation (including, without
limitation, any statutory or regulatory limits on secured credit), any decree,
directive, or other restriction or legally binding determination of any
governmental authority governing the Member’s business, or any administrative
supervision order, or other order of a regulatory authority; or (2) in default
under or in breach of any indenture, contract, or other instrument or agreement
to which the Member is a party or by which the Member or any of its property may
be bound. This Agreement is the legal, valid and binding obligation of the
Member, enforceable against the Member in accordance with its terms.
D.The information given by the Member in connection with an application or
request for Membership, an Advance or a Commitment, or a pledge, specification,
or delivery of Collateral, or otherwise furnished with respect to this
Agreement, is true, accurate, and complete in all material respects, and no
information or document furnished by the Member to the Bank in connection with
this Agreement or pursuant to the terms of this Agreement contains any material
misstatement of fact or omits to state a material fact or any fact necessary to
make the statements contained therein not misleading.
E.Each Advance and Commitment applied for by the Member hereunder will be
authorized by the terms and provisions of the Act and the Regulations, as well
as any applicable law or regulation governing the Member’s business. Any
application for an Advance or Commitment hereunder will be deemed to be a
representation by the Member that, as of the date of such application, (1) the
Member will be in compliance with the Collateral maintenance requirements set
forth in Section IV.A.(1) as of the funding of such Advance or extension of such
Commitment, (2) that such Advance and any Collateral pledged to the Bank,
whether before or after such Advance, will not cause the Member to violate any
law, regulation, administrative supervision order, or other order, decree,
directive, or other restriction or legally binding determination of any
governmental authority governing the Member’s business, and (3) the Member has
obtained any necessary consent, approval, or permission from applicable state
insurance regulators and filed any necessary certificates, documents or
disclosure therewith, as required by applicable law or regulation in order to
obtain the Advance sought and to grant the Bank a security interest in the
assets offered as Collateral.
F.There is no actual, threatened or pending litigation, regulatory action or
other similar proceeding or event affecting the Member before any court,
governmental agency (including without limit its state insurance regulator) or
arbitrator, which may materially adversely affect the financial condition or
operations of the Member, which may materially affect the value of the
Collateral, or which purports to affect the legality, validity or enforceability
of this Agreement.
G.The Member has received all licenses, certificates of authority and other
authorizations or approvals from all governmental authorities, including but not
limited to all insurance commissioners in all states where required, and has
satisfied all examination requirements, paid in capital and surplus requirements
and deposited all required securities and documents with the appropriate
governmental authorities or regulators.
H.Collateral
(1)The Member owns and has marketable title to the Collateral and has the right
and authority to grant a security interest to the Bank in the Collateral and to
subject all of the Collateral to this Agreement.
(2)The information given from time to time by the Member to the Bank as to each
item of Collateral is true, accurate, and complete in all material respects.



--------------------------------------------------------------------------------



(3)All Eligible Collateral meets the standards and requirements with respect
thereto from time to time established by the Bank, the Act, the Regulations, and
all other applicable laws, rules, regulations and orders.
(4)The Member has not conveyed or otherwise created and there does not otherwise
exist any participation interest or other direct, indirect, legal, or beneficial
interest in any Loan Collateral on the part of anyone other than the Bank and
the Member.
(5)All signatories to any and all writings that constitute any Collateral are
and will be bound as they appear to be by their signatures and have the
requisite authority and capacity (corporate or other) to execute such writings.
(6)No account debtor or other obligor owing any obligation to the Member with
respect to any Loan Collateral has or will have any claims, defenses, offsetting
claims, or other condition affecting the right of the Member or the Bank to
enforce the writings constituting any Loan Collateral in accordance with the
express terms of such writings, and no defaults (or conditions that, with the
passage of time or the giving of notice or both, would constitute a default)
exist or will exist under any such writings.
(7)Any and all real property or interest in real property that secures any Loan
Collateral contains no toxic or hazardous wastes or other toxic or hazardous
substance the presence of which could subject the Bank to any liability under
applicable state or federal law or local ordinance either at any time that any
Loan Collateral is pledged to the Bank or upon enforcement by the Bank of its
security interest therein. The Member hereby agrees to indemnify and hold the
Bank harmless against all costs, claims, expenses, damages, and liabilities,
including without limitation, reasonable attorneys’ fees and expenses of the
Bank, resulting in any way from the presence on any real property or interest in
real property that secures Loan Collateral or that otherwise constitutes
Collateral, of toxic or hazardous wastes or substances.


VI. Covenants of the Member
At all times during the term of this Agreement, the Member agrees as follows:


A.Compliance with Bank’s Credit Program
The Member agrees to comply with the terms and provisions of the Bank’s Credit
Program, including without limitation, any reporting requirements, application
procedures, or eligibility requirements described in the Bank’s Credit Program
with respect to particular types of Advances or Collateral. If the Bank’s Credit
Program is amended, the Member agrees to comply with the terms and provisions of
the Bank’s Credit Program as so amended from time to time, provided that any
outstanding Advances and Commitments existing at the time of any amendment will
continue to be governed by the terms and provisions of the related Confirmation.
Changes to the Bank’s Credit Program will become effective ten business days
after the date of the Bank’s notice of the change, unless the notice specifies a
different period.
B.Compliance with Applicable Laws
The Member agrees to comply in all material respects with all applicable laws,
rules, regulations, and orders.
C.Information
(1)The Member agrees to furnish to the Bank within the timeframe required by the
Bank all reports, statements, documents, and other information respecting the
condition or operations, financial or otherwise, and Collateral of the Member as
the Bank may from time to time require. At any reasonable time and from time to
time, the Member agrees that the Bank or its designees may discuss the affairs,
finances, and accounts of the Member with any of its officers or directors and
with its independent certified public accountants.
(2)The Member will promptly provide to the Bank any reports it submits to its
state insurance regulator regarding liquidity, corrective actions, and any other
matters as specified from time to time by the Bank.
D.Insurance



--------------------------------------------------------------------------------



The Member agrees to maintain insurance on the Collateral with financially
sound, responsible and reputable insurance companies or associations in such
amounts, containing such terms, for such periods, and covering such risks as is
usually carried by companies engaged in similar businesses and owning similar
assets.
E.Notices
The Member agrees to notify the Bank in writing of the following events within
the specified timeframe:
(1)The Member will notify the Bank promptly after the occurrence of any Event of
Default, or any event that with the giving of notice or passage of time would
constitute an Event of Default;
(2)The Member will notify the Bank prior to any merger, consolidation, material
asset acquisition, material stock acquisition, or material change of ownership
to which it is a party;
(3)The Member will notify the Bank prior to any name change, charter change, or
location change of its main, home, or principal office;
(4)The Member will notify the Bank promptly after any actual or threatened
litigation, regulatory action, or other similar proceeding or event that (a) may
materially adversely affect the financial condition or operations of the Member,
(b) may materially adversely affect the value of the Collateral or any of the
rights, interests, or remedies of the Bank with respect to the Collateral, (c)
purports to affect the legality, validity, or enforceability of this Agreement,
or (d) may materially adversely affect the Member’s ability to fulfill its
obligations under this Agreement;
(5)The Member will notify the Bank promptly when any conditions exist, or events
have transpired, that may cause, or have caused, the Member’s state insurance
regulator to require the Member to sign an administrative supervision order,
cease and desist order, voluntary agreement to discontinue, limit, or restrict
business, or other similar order or agreement;
(6)The Member will notify the Bank promptly if the Member’s actual or estimated
total adjusted capital is less than the percentage of the Member’s authorized
control level, as that percentage is specified by the Bank from time to time.
Total adjusted capital and authorized control level are as determined in
accordance with statutory accounting principles;
(7)The Member will notify the Bank promptly after the Member becomes aware of
any claims against any Collateral;
(8)The Member will notify the Bank promptly after the Member becomes aware or
has any reason to believe that the Member does not meet its then current
Collateral Maintenance Level, or that a contingency exists that, with the
passage of time, would reasonably be likely to result in the Member failing to
meet its then current Collateral Maintenance Level; and
(9)The Member will notify the Bank promptly after the Member becomes aware,
through audit or otherwise, of any exception to statements or representations
previously made to the Bank with respect to any of the Collateral or any real
property or improvements or personal property covered by the lien of any Loan
Collateral or any other matter covered by this Agreement.
(10)The Member will notify the Bank promptly of any material event, including
but not limited to any change in any applicable state insurance law or
regulation, that would cause the Member to be ineligible to remain a member of
the Bank or to obtain Advances, or to pledge any Collateral to the Bank,
pursuant to the provisions of the Act and the Regulations
F.Additional Covenants by the Member
The Member will (1) maintain a copy of this Agreement in its official records at
all times, and (2) use the proceeds from all Advances constituting long-term
Advances, as defined in the Bank’s Credit Program, only for the purposes of
providing funds for residential housing finance.
G.Advances and Security Agreement
The Bank may revise the Advances and Security Agreement from time to time. If
required by the Bank, the Member will execute any revised Advances and Security
Agreement.
H.Solvency
The Member will remain Solvent at all times.



--------------------------------------------------------------------------------



I.Legal Opinion
If required by the Bank, the Member will furnish to the Bank opinions of counsel
in form and substance acceptable to the Bank relating to, among other things,
this Agreement, the Member’s eligibility to remain a member, and the Member’s
ability and authority to purchase capital stock, borrow advances and pledge its
assets as collateral hereunder.


VII. Default, Remedies
A.Events of Default; Acceleration
Upon the occurrence of and during the continuation of any of the following
events or conditions of default (“Event of Default”), the Bank may in its
discretion and notwithstanding any other provision of this Agreement, by a
notice to the Member, (a) declare all Indebtedness (including without
limitation, any accrued interest and any applicable prepayment fees and early
termination fees) to be immediately due and payable, without presentment,
demand, protest, or any further notice, and (b) terminate any obligation on the
part of the Bank in respect of any Commitment or to make or continue any
Advances:


(1)Failure of the Member to pay when due the interest on or the principal of any
Advance or any other amount due to the Bank;
(2)Failure of the Member to perform any promise or obligation or to satisfy any
condition or liability contained in this Agreement, in any Confirmation, or in
any other agreement to which the Member and the Bank are parties;
(3)Credible evidence coming to the attention of the Bank that any
representation, statement, or warranty made or furnished in any manner to the
Bank by or on behalf of the Member in connection with any Advance, any
Commitment, any Collateral, any certification or statement of Borrowing
Capacity, or in any agreement with or for the benefit of the Bank, is false,
misleading or incomplete in any material respect;
(4)Failure of the Member to maintain adequate Eligible Collateral free of any
encumbrances or claims as required in this Agreement;
(5)The issuance of any tax, levy, seizure, attachment, garnishment, levy of
execution, or other process with respect to the Collateral;
(6)Any suspension of payment by the Member to any creditor of sums due or the
occurrence of any event that results (or that with the giving of notice or
passage of time or both will result) in acceleration of the maturity of any
indebtedness of the Member to others under any security agreement, indenture,
loan agreement, or other undertaking;
(7)Appointment of a trustee, conservator, receiver, liquidator, custodian, or
similar official for the Member or any parent (direct or indirect) or subsidiary
(direct or indirect) of the Member or the Member’s property; notice of a
judgment, decree, or administrative decision adjudicating the Member or any
parent or subsidiary of the Member insolvent or bankrupt; the assignment by the
Member or any parent or subsidiary of the Member for the benefit of creditors;
the filing of a petition or application by any person for the appointment of any
such official for any such parent or subsidiary of the Member; or the transfer
of any of the Member’s assets or liabilities (whether by purchase and assumption
by any third party or merger or otherwise) in connection with or as a result of
any event described in this Section VII.A.(7);
(8)Sale by the Member of all or a material part of the Member’s assets or the
taking of any action by the Member to liquidate or dissolve;
(9)Termination of the Member’s membership in the Bank or the Member’s ceasing to
be a type of financial institution that is eligible under the Act to become a
member of the Bank or the Member’s failure to satisfy any requirement under the
Act for remaining a member of the Bank or obtaining or holding an Advance;
(10)Merger, consolidation, or other combination of the Member with an entity
that is not a member of the Bank if the nonmember entity is the surviving
entity;



--------------------------------------------------------------------------------



(11)The Member has borrowed, or committed to borrow, from any source an amount
that is greater than the amount the Member is permitted to borrow under
applicable law;
(12)The Bank reasonably and in good faith determines that a material adverse
change has occurred in the financial condition of the Member or in the
Collateral from that disclosed previously to the Bank; or
(13)The Bank reasonably and in good faith deems itself insecure even though the
Member is not otherwise in default.
B.Remedies
Upon the occurrence of any Event of Default, the Bank will have all of the
rights and remedies provided by applicable law, including without limitation,
all of the remedies of a secured party under the Uniform Commercial Code as in
effect in the State of California. In addition, the Bank may take immediate
possession of any or all of the Collateral wherever it may be found. The Bank
may sell, assign, and deliver all or any part of the Collateral at public or
private sale for such price as the Bank deems appropriate without any liability
for any loss due to
increase or decrease in the market value of the Collateral during the period
held. The Bank will have the right to purchase all or part of the Collateral at
such sale. If the Collateral includes instruments or securities that will be
redeemed by the issuer upon surrender, or any accounts or deposits in the
possession of the Bank, the Bank may realize upon such Collateral without notice
to the Member. If any notification of intended disposition of any of the
Collateral is required by applicable law, such notification will be deemed
reasonable and properly given if mailed, postage prepaid, at least ten days
before any such disposition to the address of the Member appearing on the
records of the Bank. Upon the occurrence of any Event of Default, the Bank may,
in its sole discretion, apply any payment by or recovery from the Member or any
sum realized from Collateral, at such time and in such manner and order of
priority as the Bank determines, without regard to any contrary intention or
request on the part of the Member or the provisions of any other agreement
between the Bank and the Member. The Member agrees that the Bank may exercise
its rights of setoff upon the occurrence of an Event of Default in the same
manner as if the Advances, Commitments, or other Indebtedness were unsecured.
Notwithstanding any other provision of this Agreement, upon the occurrence of
any Event of Default at any time when all or any part of the obligations of the
Member to the Bank are the subject of any guarantee by a third party for the
Bank’s benefit and there exist other outstanding obligations of the Member to
the Bank that are not so guaranteed but that are secured by the Collateral, then
any sums realized by the Bank from the Collateral, or from any other collateral
pledged or furnished to the Bank by the Member under any other agreement, will
be applied first to the satisfaction of the nonguaranteed obligations and then
to the Member’s guaranteed obligations. The Member agrees to pay all of the
costs and expenses of the Bank in the collection of the Indebtedness, the
enforcement and preservation of the Bank’s rights and remedies under or related
to this Agreement, and the disposition of Collateral, including without
limitation, reasonable attorneys’ fees and expenses. The Bank, at its
discretion, may apply any surplus after payment of the Indebtedness, provision
for repayment to the Bank of any amounts to be paid or advanced under
outstanding Commitments, and payment of all costs of collection and enforcement,
to third parties claiming a secondary security interest in the Collateral, with
any remaining surplus paid to the Member. The Member will be liable to the Bank
for any deficiency remaining.
C.Payment of Prepayment and Early Termination Charges
Any prepayment or early termination fees or charges for which provision is made
under the applicable Confirmation, the Bank’s Credit Program or otherwise with
respect to any Advance will be due at the time of any voluntary or involuntary
payment of the principal of the Advance prior to its originally scheduled
maturity, including without limitation, any payment that is made in connection
with the liquidation of the Member or that becomes due as a result of an
acceleration by the Bank pursuant to Section VII.A. or an amortization required
by the Bank pursuant to Section II.C., whether such payment is made by the
Member, by a trustee, conservator, receiver, liquidator, custodian, or similar
official, for the Member, or by any successor to or any assignee of the Member
or any other entity for or on behalf of the Member.
D.Default Rate
Any payment of principal or interest or any other sum that is not made to the
Bank when due (whether at stated maturity, by acceleration, or otherwise) will
bear interest, to the maximum extent permitted by applicable law, for each day
during the period commencing on the due date through, but not including, the
date the amount is



--------------------------------------------------------------------------------



paid in full, at a rate per annum equal to one percentage point above the
interest rate that otherwise would be applicable to any such payment of
principal or, if such payment does not constitute a principal sum, then at a
rate equal to one percentage point above such rate as the Bank may determine in
its sole discretion.
E.Certain Provisions as to Sale of Securities Collateral
In view of the possibility that federal and state securities laws and other
applicable federal and state laws may impose restrictions on the method by which
a sale of the Collateral may be effected, the Bank and the Member agree that any
sale of the Collateral as a result of an Event of Default that does not comply
with the Securities Act of 1933 or any other applicable federal or state
securities law or other applicable federal or state law does not prevent the
sale from being “commercially reasonable.” The Bank and the Member further agree
that from time to time the Bank may attempt to sell the Collateral by means of
private placement. In so doing, the Bank may restrict the bidders and
prospective purchasers to those that will represent and agree that they are
purchasing for investment only and not for distribution or otherwise impose
restrictions deemed appropriate by the Bank for the purpose of complying with
the requirements of applicable securities laws. The Bank may solicit offers to
buy such Collateral, for cash or otherwise, from a limited number of investors
deemed by the Bank to be responsible parties that might be interested in
purchasing such Collateral. If the Bank solicits offers from at least three such
investors, then the acceptance by the Bank of the highest offer received
(whether or not three offers are received) from a qualifying investor will be
deemed to be a commercially reasonable method of disposing of the Collateral.
VIII. Assignment of Indebtedness and Sale of Participations
The Member hereby gives the Bank the full right, power, and authority to pledge
or assign to any party all or part of the Indebtedness, together with all or any
part of the Collateral, as security for any consolidated Federal Home Loan Bank
obligations issued pursuant to the provisions of the Act or for any other
purpose authorized by the Act, the Regulations, or the Finance Agency. In the
case of any such pledge or assignment, the Bank will have no further
responsibility with respect to Collateral transferred to the pledgee or
assignee, and all references herein to the “Bank” will be read to refer to the
pledgee or assignee. The Member may not (voluntarily or involuntarily or by
operation of law or otherwise) assign or transfer any of its rights or
obligations hereunder or with respect to any Advances, Commitments or other
Indebtedness without the express prior written consent of the Bank. The Bank may
at any time sell, assign, grant participations in, or otherwise transfer to any
other person or entity, including without limitation another Federal Home Loan
Bank (a “participant”), all or part of the Indebtedness of the Member then
outstanding hereunder. The Member hereby acknowledges and agrees that any such
disposition will give rise to a direct obligation of the Member to the
participant. The Member hereby authorizes the Bank and each participant, in case
of any Event of Default under this Agreement, to proceed directly, by right of
setoff, banker’s lien, or otherwise, against any assets of the Member which may
at the time of such default be in the respective hands of the Bank or any such
participant. The Member further agrees that the Bank may furnish any information
pertaining to the Member that is in the possession of the Bank to any
prospective participant to assist it in evaluating such participation, provided
that any non-public information reasonably designated in writing to the Bank by
the Member as constituting non-public information will be furnished to such
prospective participant on a confidential basis.
IX. Discretion of Bank to Grant or Deny Advances or Commitments
Nothing contained herein or in any documents describing or setting forth the
Bank’s Credit Program will be construed as an agreement or commitment on the
part of the Bank to grant Advances or extend Commitments hereunder, or to enter
into any other transaction, and the right and power of the Bank in its
discretion to either grant (with or without conditions) or deny any Advance or
to extend any Commitment or enter into any other transaction requested hereunder
is expressly reserved. Any determination by the Bank of the Borrowing Capacity
of any Collateral pledged hereunder will not constitute a determination by the
Bank that the Member may obtain Advances or Commitments in amounts up to such
Borrowing Capacity or otherwise.
X. Amendment; Waivers
No modification, amendment, or waiver of any provision of this Agreement or
consent to any departure therefrom will be effective unless executed by the
party against which such change is asserted and will be effective only in the
specific instance and for the purpose for which given. No notice to or demand on
the Member in any case will entitle the Member to any other or further notice or
demand in the same or similar or other circumstances. Any forbearance, failure,
or delay by the Bank in exercising any right, power, or remedy hereunder will
not be deemed to be a waiver thereof, and any single or partial exercise by the
Bank of any right, power, or remedy hereunder



--------------------------------------------------------------------------------



will not preclude the further exercise thereof. Every right, power, and remedy
of the Bank will continue in full force and effect until specifically waived by
the Bank in writing.
XI. Jurisdiction; Legal Fees
In any action or proceeding brought by the Bank or the Member to enforce any
right or remedy under or related to this Agreement, the parties hereby consent
to and agree that they will submit to the jurisdiction of the United States
District Court for the Northern District of California or, if such action or
proceeding may not be brought in federal court, the jurisdiction of the Superior
Court of the City and County of San Francisco to the exclusion of all other
courts. The Member agrees that, if any action or proceeding is brought by the
Member seeking to obtain any legal or equitable relief against the Bank in
connection with this Agreement or any transaction contemplated hereby, and such
relief is not granted by the final decision of a court of competent
jurisdiction, after any and all appeals, the Member will pay all attorneys’ fees
and other costs incurred by the Bank in connection with the action or
proceeding. The Member agrees to reimburse the Bank for all costs and expenses
(including reasonable attorneys’ fees and expenses) incurred by the Bank in
connection with the enforcement or preservation of the Bank’s rights under or
related to this Agreement, including without limitation, its rights in respect
of any Collateral and the audit or possession of the Collateral.
XII. Applicable Law; Severability
This Agreement and all Advances and Commitments made under this Agreement will
be governed by the statutory and common law of the United States and, to the
extent federal law incorporates or defers to state law, the laws of the State of
California (excluding, however, the conflict of laws rules of the State of
California). Notwithstanding the foregoing, the
Uniform Commercial Code as in effect in the State of California will be deemed
applicable to this Agreement, and to any Advance or Commitment made and to any
Collateral pledged under this Agreement. In the event that any portion of this
Agreement conflicts with applicable law, such conflict will not affect other
provisions of this Agreement that can be given effect without the conflicting
provision, and to this end the provisions of this Agreement are declared to be
severable.
XIII. Successors and Assigns
This Agreement will be binding upon and inure to the benefit of the successors
and permitted assigns of the Member and the Bank.
XIV. Notices
Any notice, advice, request, consent, or direction given, made, or withdrawn
pursuant to this Agreement must be made in writing or by electronic
transmission, and will be deemed to have been duly given to and received by a
party when mailed to such party at its given address by first-class mail, or if
by personal delivery or electronic transmission, when actually received by such
party at its main, home, or principal office.
XV. Consent to Receive Information and Communications
The Member hereby grants the Bank its express permission, invitation, and
consent to send to the Member from time to time notices, announcements,
bulletins, press releases, and other information and communications, some of
which may be deemed advertisements, concerning the Bank and its products and
services and other information that the Bank believes may be of interest or
benefit to the Member, by mail, delivery service, e-mail, or facsimile to the
address(es), e- mail address(es), and facsimile number(s) as the Member has
indicated or will indicate to the Bank from time to time.
XVI. Agreement Interpretation
The parties agree that this Agreement will be interpreted in a fair, equal, and
neutral manner as to each of the parties, notwithstanding the provisions of
Section 1654 of the California Civil Code or any similar common law.
XVII. Entire Agreement
This Agreement embodies the entire agreement and understanding between the
parties relating to the subject matter and supersedes all prior agreements
between the parties that relate to the subject matter. Notwithstanding the
above, Advances and Commitments made by the Bank to the Member prior to the
execution of this Agreement will continue to be governed by the terms of the
Confirmation pursuant to which such Advances and Commitments were made, and
otherwise by the terms and conditions of this Agreement.



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Member and the Bank have caused this Agreement to be
signed in their names by their duly authorized officers as of the date first
mentioned above.
_________________________________________________________________________________
Full Corporate Name of Member


__________________________________________________________________________
Authorized Signature*      Authorized Signature*


__________________________________________________________________________
Name         Name


__________________________________________________________________________
Title         Title


* This Agreement must be signed in accordance with the Member’s authorizations
on file with the Bank, and the accompanying acknowledgment form must be
completed by a Notary Public.


Federal Home Loan Bank of San Francisco
__________________________________________________________________________
Authorized Signature      Authorized Signature


__________________________________________________________________________
Name         Name


__________________________________________________________________________
Title         Title






Mail this form to:


Federal Home Loan Bank of San Francisco
600 California Street, Suite 300
San Francisco, CA 94108


or


Federal Home Loan Bank of San Francisco
P.O. Box 7948
San Francisco, CA 94120



